United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Clare Brook, for the appellant
Office of Solicitor, for the Director

Docket No. 10-237
Issued: September 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2009 appellant filed a timely appeal from a May 28, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective September 17, 2008.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated July 15, 2005, the
Board found that appellant had not established more than a three percent permanent impairment
to his right leg causally related to his June 28, 2001 employment injury.1 The history of the case
as provided in the Board’s prior decision is incorporated herein by reference.
1

Docket No. 05-753 (issued July 15, 2005).

An attending orthopedic surgeon, Dr. Sean Salehi, indicated in a December 14, 2006
report that appellant could work four hours per day as of December 18, 2006, at which time he
returned to work at four hours per day. In a report dated July 3, 2007, he indicated that appellant
could continue to work four hours per day, with a 50-pound lifting restriction and no repeated
bending or twisting.
The Office referred appellant for a second opinion examination by Dr. Julie Wehner, an
orthopedic surgeon. In a report dated September 7, 2007, Dr. Wehner provided a history and
results on examination. She stated that there was no medical reason appellant could not work
eight hours per day, noting it was six years after his disc surgery. Dr. Wehner also explained that
his clinical examination was normal.
A conflict in the medical evidence was found and appellant, along with medical records
and a statement of accepted facts, was referred to Dr. Steven Delheimer, a Board certifiedneurosurgeon, selected as a referee examiner. In a report dated April 18, 2008, Dr. Delheimer
provided history, reviewed medical evidence and reported results on examination. He diagnosed
“subjective complaints of pain involving the right lower extremity along with loss of stamina.
These subjective complaints are unsubstantiated by objective diagnostic or clinical neurologic
examination findings.” Dr. Delheimer opined that appellant was capable of working eight hours
per day, noting the lack of objective findings. He further opined that appellant no longer had
residuals of the employment injury. Dr. Delheimer, in a July 19, 2002 progress note, reported
that appellant displayed no limp, was able to walk without difficulty, able to walk on his toes,
able to squat in a normal fashion with normal sensory and motor testing.
By letter dated May 12, 2008, the Office advised appellant that it proposed to terminate
his compensation for wage-loss and medical benefits. Appellant was advised to submit relevant
evidence within 30 days. He submitted a June 3, 2008 report from Dr. Salehi, who provided
results on examination and stated that appellant should continue modified duty at four hours per
day. In a report dated June 12, 2008, Dr. Neeraj Jain, an anesthesiologist, indicated that a
paravertebral sympathetic block would be performed.
In a decision dated September 17, 2008, the Office terminated compensation for wageloss and medical benefits. Appellant requested a hearing before an Office hearing representative,
which was held on March 24, 2009. By decision dated May 28, 2009, the hearing representative
affirmed the September 17, 2008 termination of compensation benefits.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability. To terminate authorization for medical treatment, the Office must
2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

2

establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.3
It is well established that, when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.4
ANALYSIS
In the present case, the Office found a conflict in the medical evidence under 5 U.S.C.
§ 8123(a).5 The attending physician, Dr. Salehi, indicated that appellant could work only four
hours per day, while a second opinion physician, Dr. Wehner, determined he could work eight
hours per day. The physician selected as a referee physician, Dr. Delheimer, provided a detailed
medical report with a rationalized medical opinion on the issue. He reported no objective
findings and opined that appellant could work eight hours per day. In addition, Dr. Delheimer
found that appellant no longer had residuals of the employment injury.6 He explained his
opinion, noting examination findings, the medical record and a July 19, 2002 treatment note.
As noted above, a well-rationalized medical opinion from a referee physician is entitled
to special weight. Dr. Delheimer provided a complete report with a rationalized medical opinion
that represents the weight of the medical evidence.7
On appeal, appellant argues that the medical evidence as a whole is contrary to
Dr. Delheimer’s findings and his report should not be the weight of the evidence. As noted
above, there was a conflict in evidence regarding appellant’s continuing employment-related
disability and pursuant to the Act he was referred to Dr. Delheimer for a referee examination.
Dr. Delheimer’s report is entitled to special weight if the medical opinion is well rationalized and
based on a complete background. Appellant argues that Dr. Delheimer did not have a complete
background as he stated he did not review magnetic resonance imaging (MRI) scans dated
March 22 and May 2, 2005. The Board notes that Dr. Delheimer did review the written report of
a March 22, 2005 MRI scan. As to May 2, 2005, this appeared to be a computerized tomography
scan that was not submitted to the record until June 18, 2008. The referee physician provided an

3

Furman G. Peake, 41 ECAB 361 (1990).

4

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

5

This section provides that, if there is a disagreement between an attending physician and an Office physician,
the Office shall select a third physician to make an examination. According to Office regulations, this examination
is called a referee examination. 20 C.F.R. § 10.321.
6

The Office hearing representative stated that there was no conflict regarding continuing residuals of the
employment injury. The Board notes that the issue was the nature and extent of an employment-related disability.
Dr. Delheimer’s opinion as to residuals is relevant to that issue, as it would indicate that any restrictions would not
be employment related.
7

On appeal, appellant submitted a new medical report. The Board’s review of a case is limited to evidence that
was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c)(1).

3

extensive review of the medical evidence and there is no indication that his opinion was based on
an inaccurate or incomplete medical background.
Appellant also briefly questioned why Dr. Delheimer was selected and why a physician
closer to his home was not selected. A referee physician is selected using a rotational system
based on the Physicians Directory System (PDS) for the appropriate geographic area.8 The
evidence indicated the PDS was used and no evidence was presented that the selection of
Dr. Delheimer was improper.9
CONCLUSION
The Board finds that the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective September 17, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 28, 2009 is affirmed.
Issued: September 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See G.T., 59 ECAB

(Docket No. 07-1345, issued April 11, 2008).

9

Appellant stated the referee physician’s office was over 100 miles from his residence in Des Plains, Illinois, but
that appears to be a reference to an office located in La Salle, Illinois. The referee examination was scheduled in an
office located in Chicago, Illinois, a distance considerably shorter than 100 miles from appellant’s residence.

4

